Order filed August 22, 2018




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00529-CV
                                    ____________

           IN THE INTEREST OF S.J.N., AND R.L.N., CHILDREN


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-03363J

                                      ORDER
      This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue. Appellant’s brief was originally due July 25,
2018. Because the brief was not filed, we ordered appellant’s appointed counsel,
William Thursland, to file appellant’s brief by August 6, 2018. We granted
Thursland an extension until August 20, 2018, to file the brief, and cautioned no
further extensions would be granted absent extraordinary circumstances. No brief
has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      Therefore, we order appellant’s appointed counsel, William Thursland, to
file appellant’s brief no later than August 30, 2018. No further extensions will be
granted.

      If the brief is not filed by that date, counsel may be required to show cause
why he should not be held in contempt of court. In addition, the court may require
appointment of new counsel due to the failure to timely file appellant’s brief.



                                   PER CURIAM